Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 9, and 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Venkumahanti (US 20120117327) and further in view of Kapil (US 20150339233)
As per claim 1. A method of operating a computer system, the method comprising: accessing a L1 icache that stores regular instructions and that also stores non-instruction information to obtain a regular instruction (Mahalinagaiah: Figs. 7 and 8. Where non-instruction information stored in the icache are used to obtain instructions; "Upon receiving a predecoded fixed-length instruction for predecode unit 12, instruction cache 16 stores the instruction in a particular storage location within instruction storage array 92. Instruction cache 16 stores a pointer to that particular storage location in pointer array 90. Pointer array 90 may be configured similarly to standard instruction caches, except smaller. For example, pointer array 90 may be configured as a set-associative cache with way prediction as previously disclosed. Instruction storage array 92 may be configured as direct mapped, or may also be configured in a set-associative structure" (column 10, line 66 - column 11, line 9); column 4, lines 49-59; column 5, lines 27-47).

Mahalingaiah does not disclose, but Venkumahanti discloses
	prefetching regular instructions to be stored in the L1 icache… when the regular instruction is not present in the L1 icache (e.g., conditional branch instruction (Cbranch) 416, 0045 Fig. 4; the instruction is fetched from the memory system 234 , 0037).

	based on the non-instruction information stored in the L1 icache (e.g., Cbranch 416, the decode and predict stage 216 uses the P bit 417 and Q bit 418 to predict whether the Cbranch 416 is to be taken or not-taken.  Based on the prediction, the PC 209 is adjusted accordingly and the instruction fetch stage 214 generates the next fetch address at the taken or not-taken address., 0046; If the Cbranch instruction is not found in the L1 Icache 230, a miss is 
indicated and the fetch address is forwarded to the next level memory in the memory hierarchy., 0048 Fig. 4)( Venkumahanti discloses If an instruction fetch misses in the L1 Icache 230, meaning that the instruction to be fetched is not in the L1 Icache 230, the instruction is fetched from the memory system 234 (0037);   If the Cbranch instruction is not found in the L1 Icache 230, a miss is indicated and the fetch address is forwarded to the next level memory in the memory hierarchy. For example, a unified level 2 cache (L2 cache) may be used. With a hit in the L2 cache, the Cbranch instruction accessed from the L2 cache is forwarded to the L1 Icache 230 for loading and in parallel forwarded to the instruction fetch stage 214 in the processor pipeline 206. Upon determining updates to the bimodal prediction bits for the Cbranch, the Cbranch in the L1 Icache 230 is dynamically updated with the latest values of the P bit and the Q bit (0048).).


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with Venkumahanti, providing the benefit of dynamically encoding branch prediction information in a branch instruction stored in a multi-level memory hierarchy (see Venkumahanti, 0001), a processing complex 200 for storing a bimodal branch predictor encoded in branch instructions stored in a memory hierarchy 202 (0035), the instruction is fetched from the memory system 234 which may include multiple levels of cache (0037).

Mahalingaiah in view of Venkumahanti does not disclose, but Kapil discloses
non-instruction information (e.g., L1 instruction TLB (ITLB) 105 to obtain a virtual-to-physical address translation, 0028 Fig. 1)( Kapil discloses The system then determines whether the TLB lookup causes a TLB miss or a TLB hit (step 306). If the TLB lookup causes a TLB miss at step 306, the system uses a hardware table walker to retrieve an associated page table entry for the virtual base address into the TLB (step 307) (0040), if the TLB lookup causes a TLB miss, the system uses a hardware table walker to retrieve an associated page table entry for the virtual base address into the TLB (0012)).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with Venkumahanti, with Kapil, providing the benefit of facilitates performing scatter/gather prefetching operations (see Kapil, 0002, 0023).


Claim 21. Mahalingaiah in view of Venkumahanti does not disclose, but Kapil discloses
wherein the non-instruction information comprises a prefetch correlation table, wherein the prefetch correlation table is an array comprising non-sequential fetch addresses for prefetching assistance associated with the regular instructions, and wherein the prefetch correlation table stores an offset value that is added to a lookup address to determine a target address for said prefetching (e.g., L1 ITLB 105…  adding offsets to a physical base address to generate a physical address for the prefetching operations, 0032 Figs 1 and 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with the offset disclosed by Venkumahanti, with Kapil, providing the benefit of facilitates performing scatter/gather prefetching operations (see Kapil, 0002, 0023).


As per claim 9. The rationale in the rejections of claim 1 is herein incorporated (per Applicant’s admission of claim 9 as analogous to claim 1, Remarks).

As per claim 15. The rationale in the rejections of claim 1 is herein incorporated (per Applicant’s admission of claim 9 as analogous to claim 1, Remarks).

5.	Claims 2-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti (cited above) and Kapil (cited above) in view of  as applied to claims 1, 9, and 15 above, and further in view of Blasco et al. (US20150169041).

As per claim 2. Mahalinagaiah in view of Venkumahanti and Kapil does not teach however, Blasco teaches wherein the L1 icache includes a plurality of sets and a plurality of ways such that each set has a number of ways, the number of ways including a first number of ways for storing regular instructions and a second number of ways for storing non-instruction information (Blasco: "The instruction cache 102 may be a cache memory for storing instructions to be executed by the processor 10. In various embodiments, the instruction cache 102 may have any capacity and construction (e.g. direct mapped, set associative, fully associative, etc.). The instruction cache 102 may have any cache line size. For example, 64-byte cache lines may be implemented in one embodiment. Other embodiments may use larger or smaller cache line sizes. In response to a given PC from the fetch control unit 101, the instruction cache 102 may output up to a maximum number of instructions. It is contemplated that processor 10 may implement any suitable instruction set architecture (ISA), such as, e.g., the ARM™, PowerPC™, or x86 ISAs, or combinations thereof. In one particular implementation, the instruction cache 102 is a set associate cache that includes a number of independently configurable ways. For example, in one embodiment, the instruction cache 102 may be implemented as a 4-way set associative cache. As shown in FIG. 5, and described below, the instruction cache 102 may include a tag array, used for indexing into the instruction cache 102 main data storage array" (paragraph 0019); paragraph 0017).
Mahalinagaiah, Venkumahanti and Kapil, and Blasco are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include wherein the L1 icache includes a plurality of sets and a plurality of ways such that each set has a number of ways, the number of ways including a first number of ways for storing regular instructions and a second number of ways for storing non-instruction information as taught by Blasco since doing so would provide the benefits of [Blasco: "Turning now to FIG. 1, a block diagram of one embodiment of a processor is shown. The processor 101 includes a fetch control unit 101, an instruction cache 102, a decode unit 104, a mapper 105, a scheduler 106, a register file 107, an execution core 108, and an interface unit 111. The fetch control unit 101 is coupled to provide a program counter address (PC) for fetching instructions to the instruction cache 102. The instruction cache 102 is coupled to provide instructions (with PCs) to the decode unit 104, which is coupled to provide decoded instruction operations (ops, again with PCs) to the mapper 105. The instruction cache 102 may also be configured to provide a hit indication and to generate instruction data as an output in response to a PC input. The mapper 105 is coupled to the scheduler 106 and to the fetch control unit 101. The scheduler 106 is coupled to the register file 107 and to the execution core 108. The register file is coupled to the execution core 108. The execution core 108 is coupled to the interface unit 111, which is further coupled to an external interface of the processor 200" (paragraph 0017)]. 
Therefore, it would have been obvious to combine Mahalinagaiah, Venkumahanti and Kapil, and Blasco for the benefit of creating the method as specified in claim 2.
As per claim 3. Mahalinagaiah teaches determining whether the L1 icache has received a request to obtain an instruction located at a specific memory address (Mahalinagaiah: "Upon receiving a request for the instruction residing as logical address 0A8D:0100, instruction cache 16 may access pointer array 90 and read the pointer that corresponds to the requested address, i.e., 0716. This pointer is then used access a storage location within instruction storage array 92. The instruction stored therein (i.e., 00 8B 00 D8 00 00 00 00 00 00 00 00) is then read and output to instruction alignment unit 18" (column 11, lines 27-34); column 10, line 57 - column 11, line 26); determining whether the specific memory address is stored in the first number of ways of the number of sets in the L1 icache (Mahalinagaiah: Column 11, lines 27-34; column 10, line 57 - column 11, line 26); outputting an instruction associated with the specific memory address to a processor when the specific memory address is stored in the L1 icache (Mahalinagaiah: Column 11, lines 27-34; column 10, line 57 - column 11, line 26); and determining whether the specific memory address is sequential or non- sequential after outputting the instruction (Mahalinagaiah: "As the figure illustrates, each instruction may be stored in two different forms. Non-branch instructions are requested serially and therefore the shifting caused by predecoding and padding the instructions is not a problem. However, after a branch instruction, instruction cache 16 will receive a requested address that may have no correlation to the address at which the branch instruction was stored. Thus, variable-length instruction storage array 150 provides a mechanism for fetching the proper instruction after such instructions" (column 12, lines 4-12); fig. 8).  
As per claim 10. The rationale in the rejections of claim 2 is herein incorporated.
As per claim 11. The rationale in the rejections of claim 3 is herein incorporated.
As per claim 16. The rationale in the rejections of claim 2 is herein incorporated.
As per claim 17. The rationale in the rejections of claim 3 is herein incorporated.

6.	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Venkumahanti (cited above) and Kapil (cited above) and Blasco et al. (US20150169041) as applied to claims 3, 11, and 17 above, and further in view of Henry et al. (US20180189651).

As per claim 4. Mahalinagaiah in view of Venkumahanti and Kapil and Blasco does not teach wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value; however, Henry teaches wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value (Henry: "The instruction fetch unit 101 controls the fetching of architectural instructions 103 from system memory (not shown) into the instruction cache 102. The instruction fetch unit 101 provides a fetch address to the instruction cache 102 that specifies a memory address at which the processor 100 fetches a cache line of architectural instruction bytes into the instruction cache 102. The fetch address is based on the current value of the instruction pointer (not shown), or program counter, of the processor 100. Normally, the program counter is incremented sequentially by the size of an instruction unless a control instruction is encountered in the instruction stream, such as a branch, call or return instruction, or an exception condition occurs, such as an interrupt, trap, exception or fault, in which case the program counter is updated with a non-sequential address, such as a branch target address, return address or exception vector. Generally speaking, the program counter is updated in response to the execution of instructions by the execution units 112/121. The program counter may also be updated in response to detection of an exception condition such as the instruction translator 104 encountering an instruction 103 that is not defined by the instruction set architecture of the processor 100" (paragraph 0105)).
Mahalinagaiah, Venkumahanti and Kapil, Blasco, and Henry are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include wherein determining whether the specific memory address is sequential or non-sequential includes determining whether a current value of a program counter is more than one greater than a last value of the program counter, a sequential address having a current value that is one greater than a last value, a non-sequential address having a current value that is more than one greater than the last value as taught by Henry since doing so would provide the benefits of [Henry: "The instruction fetch unit 101 controls the fetching of architectural instructions 103 from system memory (not shown) into the instruction cache 102. The instruction fetch unit 101 provides a fetch address to the instruction cache 102 that specifies a memory address at which the processor 100 fetches a cache line of architectural instruction bytes into the instruction cache 102. The fetch address is based on the current value of the instruction pointer (not shown), or program counter, of the processor 100. Normally, the program counter is incremented sequentially by the size of an instruction unless a control instruction is encountered in the instruction stream, such as a branch, call or return instruction, or an exception condition occurs, such as an interrupt, trap, exception or fault, in which case the program counter is updated with a non-sequential address, such as a branch target address, return address or exception vector. Generally speaking, the program counter is updated in response to the execution of instructions by the execution units 112/121. The program counter may also be updated in response to detection of an exception condition such as the instruction translator 104 encountering an instruction 103 that is not defined by the instruction set architecture of the processor 100" (paragraph 0105)]. 
Therefore, it would have been obvious to combine Mahalinagaiah, Venkumahanti and Kapil, Blasco, and Henry for the benefit of creating the method as specified in claim 4.
As per claim 12. The rationale in the rejections of claim 4 is herein incorporated.
As per claim 18. The rationale in the rejections of claim 4 is herein incorporated.

7.	Claims 5-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Venkumahanti (cited above) and Kapil (cited above) and Blasco et al. (US20150169041) as applied to claims 3, 11, and 17 above, and further in view of Mukherjee et al. (US20170322885).

As per claim 5. Mahalinagaiah in view of Venkumahanti and Kapil and Blasco does not teach further comprising when the specific memory address is non-sequential: accessing the correlation table to identify a target address; accessing a filter table to determine a usefulness of the target address; determining whether the target address is already present in the L1 icache when the target address is useful; and prefetching the target address when the target address is useful and not already present in the L1 icache; however, Mukherjee teaches further comprising when the specific memory address is non-sequential (Mukherjee: Paragraph 0027): accessing the correlation table to identify a target address (Mukherjee: "The filtered prefetch command can be configured to access stored history information by using the argument IND as an index into a ‘correlation table’ that stores information characterizing prior calls of the filtered prefetch command. That information will determine whether or not the next cache line at address T+S is actually prefetched. For example, the algorithm may be configured to use a history length of 2, indicating that when a filtered prefetch is triggered, the two most recent addresses for memory access requests (A followed by B) are used to determine whether are not the next cache line (B+W) should be prefetched. Then, the correlation table is updated based on repeated patterns of next cache line prediction results, as described in more detail below" (paragraph 0053)); accessing a filter table to determine a usefulness of the target address (Mukherjee: "The prefetcher is also able to perform correlated prefetching, where the difference between successive addresses of memory access requests is a single cache line. Correlated prefetching can be useful, but because there may be a more significant chance for a false positive detection, potentially causing cache pollution, it is helpful to filter correlated prefetching detection using certain pre-conditions. One type of information that can be used to filter the detection of a correlated prefetching condition is a stored collection of previously accessed addresses that are associated with (e.g., by indexing into a table) predictions based on historical information, such as a next cache line prediction based on a saturating counter. For a counter that counts from 0 to N, the first N times a potential correlated prefetch condition is detected does not establish correlated prefetching of the next cache line, but after the counter saturates at N the correlated prefetching condition is established and a next cache line is prefetched. Optionally, if the correlated prefetching condition stops matching new memory access requests, the counter can be decremented. This filter will referred to as a ‘next-line filter'" (paragraph 0029)); determining whether the target address is already present in the L1 icache when the target address is useful (Mukherjee: "If physical addresses are used, the L1 data cache within the processor memory system 108 would also be configured to be accessed using physical addresses, to ensure that the data being prefetched is not already in the L1 data cache" (paragraph 0058)); and prefetching the target address when the target address is useful and not already present in the L1 icache (Mukherjee: Paragraph 0029).
Mahalinagaiah, Venkumahanti and Kapil, Blasco, and Mukherjee are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah to include further comprising when the specific memory address is non-sequential: accessing the correlation table to identify a target address; accessing a filter table to determine a usefulness of the target address; determining whether the target address is already present in the L1 icache when the target address is useful; and prefetching the target address when the target address is useful and not already present in the L1 icache as taught by Mukherjee since doing so would provide the benefits of [Mukherjee: "The prefetcher is also able to perform correlated prefetching, where the difference between successive addresses of memory access requests is a single cache line. Correlated prefetching can be useful, but because there may be a more significant chance for a false positive detection, potentially causing cache pollution, it is helpful to filter correlated prefetching detection using certain pre-conditions. One type of information that can be used to filter the detection of a correlated prefetching condition is a stored collection of previously accessed addresses that are associated with (e.g., by indexing into a table) predictions based on historical information, such as a next cache line prediction based on a saturating counter. For a counter that counts from 0 to N, the first N times a potential correlated prefetch condition is detected does not establish correlated prefetching of the next cache line, but after the counter saturates at N the correlated prefetching condition is established and a next cache line is prefetched. Optionally, if the correlated prefetching condition stops matching new memory access requests, the counter can be decremented. This filter will referred to as a ‘next-line filter'" (paragraph 0029)]. 
Therefore, it would have been obvious to combine Mahalinagaiah, Venkumahanti and Kapil, Blasco, and Mukherjee for the benefit of creating the method as specified in claim 5.
As per claim 6. Mahalinagaiah in view of Venkumahanti and Kapil and Blasco does not teach further comprising when the specific memory address is sequential: accessing a filter table to determine a usefulness of the specific memory address; determining whether the specific memory address is already present in the icache when the specific memory address is useful; and prefetching the next sequential cache line when the specific memory address is useful and not already present in the icache; however, Mukherjee teaches further comprising when the specific memory address is sequential (Mukherjee: Paragraph 0027): accessing a filter table to determine a usefulness of the specific memory address (Mukherjee: "The prefetcher is also able to perform correlated prefetching, where the difference between successive addresses of memory access requests is a single cache line. Correlated prefetching can be useful, but because there may be a more significant chance for a false positive detection, potentially causing cache pollution, it is helpful to filter correlated prefetching detection using certain pre-conditions. One type of information that can be used to filter the detection of a correlated prefetching condition is a stored collection of previously accessed addresses that are associated with (e.g., by indexing into a table) predictions based on historical information, such as a next cache line prediction based on a saturating counter. For a counter that counts from 0 to N, the first N times a potential correlated prefetch condition is detected does not establish correlated prefetching of the next cache line, but after the counter saturates at N the correlated prefetching condition is established and a next cache line is prefetched. Optionally, if the correlated prefetching condition stops matching new memory access requests, the counter can be decremented. This filter will referred to as a ‘next-line filter'" (paragraph 0029)); determining whether the specific memory address is already present in the icache when the specific memory address is useful (Mukherjee: "If physical addresses are used, the L1 data cache within the processor memory system 108 would also be configured to be accessed using physical addresses, to ensure that the data being prefetched is not already in the L1 data cache" (paragraph 0058)); and prefetching the next sequential cache line when the specific memory address is useful and not already present in the icache (Mukherjee: Paragraph 0029).
As per claim 7. Mahalinagaiah teaches determining whether the specific memory address is sequential or non- sequential after outputting the request to the larger memory (Mahalinagaiah: "As the figure illustrates, each instruction may be stored in two different forms. Non-branch instructions are requested serially and therefore the shifting caused by predecoding and padding the instructions is not a problem. However, after a branch instruction, instruction cache 16 will receive a requested address that may have no correlation to the address at which the branch instruction was stored. Thus, variable-length instruction storage array 150 provides a mechanism for fetching the proper instruction after such instructions" (column 12, lines 4-12); fig. 8).

	Mahalinagaiah does not teach but Venkumahanti discloses
	outputting a request to obtain an instruction associated with the specific memory address to a larger memory when the specific memory address is not stored in the L1 icache; If an instruction fetch misses in the L1 Icache 230, meaning that the instruction to be fetched is not in the 230, the instruction is fetched from the memory system 234 which may include multiple levels of cache, 0037).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with Venkumahanti, providing the benefit of dynamically encoding branch prediction information in a branch instruction stored in a multi-level memory hierarchy (see Venkumahanti, 0001), a processing complex 200 for storing a bimodal branch predictor encoded in branch instructions stored in a memory hierarchy 202 (0035), the instruction is fetched from the memory system 234 which may include multiple levels of cache (0037).


Mahalinagaiah in view of Venkumahanti and Kapil and Blasco does not teach mapping a last memory address to the specific memory address to form mapped information when the specific memory address is non-sequential; and storing the mapped information in the correlation table; however, Mukherjee teaches mapping a last memory address to the specific memory address to form mapped information when the specific memory address is non-sequential; and storing the mapped information in the correlation table (Mukherjee: "Then, the correlation table is updated based on repeated patterns of next cache line prediction results, as described in more detail below" (paragraph 0053)).
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah in view of Venkumahanti and Kapil and Blasco to include mapping a last memory address to the specific memory address to form mapped information when the specific memory address is non-sequential; and storing the mapped information in the correlation table as taught by Mukherjee since doing so would provide the benefits of [Mukherjee: "The filtered prefetch command can be configured to access stored history information by using the argument IND as an index into a ‘correlation table’ that stores information characterizing prior calls of the filtered prefetch command. That information will determine whether or not the next cache line at address T+S is actually prefetched. For example, the algorithm may be configured to use a history length of 2, indicating that when a filtered prefetch is triggered, the two most recent addresses for memory access requests (A followed by B) are used to determine whether are not the next cache line (B+W) should be prefetched. Then, the correlation table is updated based on repeated patterns of next cache line prediction results, as described in more detail below" (paragraph 0053)]. 
As per claim 13. The rationale in the rejections of claim 5 is herein incorporated.
As per claim 14. The rationale in the rejections of claim 6 is herein incorporated.
As per claim 19. The rationale in the rejections of claim 5 is herein incorporated.
As per claim 20. The rationale in the rejections of claim 6 is herein incorporated.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Venkumahanti (cited above) and Kapil (cited above) and Blasco et al. (US20150169041)  as applied to claim 2,  above, and further in view of Hayenga et al. (US20160019065).

As per claim 8. Mahalinagaiah in view of Venkumahanti and Kapil and Blasco does not teach wherein storing non-instruction information includes: determining a page number of the specific memory address; and prefetching from a larger memory to obtain all of the memory addresses that have a same page number as the specific memory address; however, Hayenga teaches wherein storing non-instruction information includes: determining a page number of the specific memory address; and prefetching from a larger memory to obtain all of the memory addresses that have a same page number as the specific memory address (Hayenga: Paragraph 0055. Where the multiple memory addresses within the same page are retrieved; Fig. 1). 
Mahalinagaiah, Venkumahanti and Kapil, Blasco, and Hayenga are analogous art because they are form the same field of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mahalinagaiah in view of Venkumahanti and Kapil and Blasco to include wherein storing non-instruction information includes: determining a page number of the specific memory address; and prefetching from a larger memory to obtain all of the memory addresses that have a same page number as the specific memory address as taught by Hayenga since doing so would provide the benefits of [Hayenga: "The prefetch lookup table exploits the fact that when the processor 4 enters a new page, generally there are multiple nearby addresses within the same page corresponding to functions or nearby code which may regularly be accessed around the same time. By tracking these accesses within the same page, this can give a good prediction of which cache line should be prefetched the next time the processor 4 starts executing instructions from the same page. The prefetch lookup table 30 helps to track which cache lines are candidates for prefetching when a new code page is accessed. Hence, when the page prefetcher 10 determines from the program counter 14 that the processor 4 is now executing instructions from a different page to the page associated with the previous instruction, then the page prefetcher 10 may look up the prefetch lookup table 30, check whether the table includes a corresponding entry 34 for the new page, and if so, then prefetch the cache lines which are indicated by the bit indicators 38 set to 1. This approach is more efficient than previous techniques because the prefetch lookup table 30 only needs to be accessed on page transitions rather than being continually looked up as the processor executes instructions, and the indication of accessed lines comprises a simple set of bit indicators, comprising one bit per cache line in this example" (paragraph 0055)]. 
Therefore, it would have been obvious to combine Mahalinagaiah, Venkumahanti and Kapil, Blasco, and Hayenga for the benefit of creating the method as specified in claim 8.

8.	Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahalinagaiah (US6253309) in view of Venkumahanti (US 20120117327) and Kapil (US 20150339233) and further in view of Morrow (US 20080140996)

Claim 22. Mahalingaiah in view of Venkumahanti and Kapil does not disclose, but Morrow discloses wherein the L1 icache includes a plurality of sets and a plurality of ways such that each set of the plurality of sets has a number of ways, the number of ways including a first number of ways reserved for storing the regular instructions and a second number of ways that are isolated from the first number of ways and reserved for storing the non-instruction information (e.g., direct mapped Level 1 (L1) instruction cache (Icache) 203 comprising an L1 Icache line array 204 and an Icache control unit 206, and a system memory hierarchy 208.  The L1 Icache control unit 206 may include prefetch logic and an instruction content addressable memory for instruction tag matching, as may be used in various types of caches, such as, a set associative cache, 0016 Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with the offset disclosed by Venkumahanti, with Kapil with Morrow, providing the benefit of instruction prefetching on a miss in an instruction cache (see Morrow 0001) and recognizes that when misses occur, there exists a need for prefetching techniques that reduce miss rates, memory access bandwidth, and power use (0006).


Claim 23. Mahalingaiah in view of Venkumahanti and Kapil does not disclose, but Morrow discloses wherein the L1 icache includes a plurality of ways, wherein each way of the plurality of ways comprises a tag, and wherein the tag comprises a bit having a value that indicates whether a way of the plurality of ways stores a regular instruction or stores non-instruction information (e.g., verifying line status bits (LS) 221, such as a valid bit 238.  When the instruction is present, a match or a hit occurs and the L1 Icache control unit 206 indicates that the instruction is present in the L1 Icache 203.  If the instruction is not present, no match or a misss will be found and the L1 Icache control unit 206 provides a miss indication that the instruction is not present in the Icache 203., 0018).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with the offset disclosed by Venkumahanti, with Kapil with Morrow, providing the benefit of instruction prefetching on a miss in an instruction cache (see Morrow 0001) and recognizes that when misses occur, there exists a need for prefetching techniques that reduce miss rates, memory access bandwidth, and power use (0006).


Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
For claims 1, 9 and 15, Applicant argues that the cited references (specifically Venkumahanti and Kapil) did not disclose the limitation related to prefetching regular instructions .. when not present in the L1 icache.  The Office disagrees.
The combination of Venkumahanti and Kapil, in combination with Mahalinagaiah, render these limitations as obvious.
Kapil discloses The system then determines whether the TLB lookup causes a TLB miss or a TLB hit (step 306). If the TLB lookup causes a TLB miss at step 306, the system uses a hardware table walker to retrieve an associated page table entry for the virtual base address into the TLB (step 307) (0040), if the TLB lookup causes a TLB miss, the system uses a hardware table walker to retrieve an associated page table entry for the virtual base address into the TLB (0012).
Venkumahanti discloses If an instruction fetch misses in the L1 Icache 230, meaning that the instruction to be fetched is not in the L1 Icache 230, the instruction is fetched from the memory system 234 (0037);   If the Cbranch instruction is not found in the L1 Icache 230, a miss is indicated and the fetch address is forwarded to the next level memory in the memory hierarchy. For example, a unified level 2 cache (L2 cache) may be used. With a hit in the L2 cache, the Cbranch instruction accessed from the L2 cache is forwarded to the L1 Icache 230 for loading and in parallel forwarded to the instruction fetch stage 214 in the processor pipeline 206. Upon determining updates to the bimodal prediction bits for the Cbranch, the Cbranch in the L1 Icache 230 is dynamically updated with the latest values of the P bit and the Q bit (0048).

		It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with Venkumahanti, providing the benefit of dynamically encoding branch prediction information in a branch instruction stored in a multi-level memory hierarchy (see Venkumahanti, 0001), a processing complex 200 for storing a bimodal branch predictor encoded in branch instructions stored in a memory hierarchy 202 (0035), the instruction is fetched from the memory system 234 which may include multiple levels of cache (0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Mahalingaiah as described above, with Venkumahanti, with Kapil, providing the benefit of facilitates performing scatter/gather prefetching operations (see Kapil, 0002, 0023).
	
	In combination, Mahalinagaiah discloses Instructions are prefetched from main memory by prefetch/predecode unit 12. prefetch/predecode unit 12 … stored in instruction cache 16 (col 4:30-59).

	Claims 9 and 15 are argued based on similarity to claim 1, addressed above.
	Applicant’s arguments for claims 2, 3, 10, 11, 16, 17 are based on dependency from claims 1, 9 and 15, addressed above.
	Applicant’s arguments for claims 4, 12, 18 are based on dependency from claims 1, 9 and 15, addressed above.
	Applicant’s arguments for claims 5-7, 13, 14, 19, 20, 21-23 are based on dependency from claims 1, 9 and 15, addressed above.
	Applicant’s arguments for claim 8 is based on dependency from claims 1 addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135